UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2013 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Notice to the Market Disclosure of results for the years 2012 and 2011, in accordance to International Financial Reporting Standards (IFRS) Banco Bradesco S.A. announces to its shareholders, clients, collaborators and to the market in general that it prepared complete consolidated financial statements for the years ended December 31, 2012 and 2011, according to the International Financial Reporting Standards - IFRS, in conformity with the pronouncements issued by the International Accounting Standards Board - IASB, pursuant to Resolution 3,786/09 of the Brazilian Monetary Council (CMN) and CVM Rule 457/07. See below, the main changes seen in our consolidated financial statements due to the adoption of IFRS: Comparison between BR GAAP and IFRS - in Reais millions Balance sheet 12/31/2012 12/31/2011 BR GAAP Adjustments IFRS BR GAAP Adjustments IFRS Assets Cash and balances with banks 60,029 (37) 59,992 93,785 (7) 93,778 Financial assets held for trading 186,059 (74,220) 111,839 132,869 (36,272) 96,597 Financial assets available for sale 63,327 18,234 81,561 13,854 31,394 45,248 Investments held to maturity 3,716 - 3,716 31,508 (27,397) 4,111 Assets pledged as collateral 186,218 (80,085) 106,133 144,677 (47,555) 97,122 Loans and advances to banks 35,108 57,713 92,821 35,827 36,837 72,664 Loans and advances to customers 259,454 10,199 269,653 235,220 10,655 245,875 Non-current assets held for sale 533 - 533 445 - 445 Investments in associated companies 1,325 1,430 2,755 1,339 1,052 2,391 Property and equipament 4,678 (146) 4,532 4,413 (146) 4,267 Intangible assets and goodwill 8,270 (515) 7,755 8,978 (1,761) 7,217 Taxes to be offset 5,534 (187) 5,347 4,767 (194) 4,573 Deferred income taxes 24,203 (6,219) 17,984 20,890 (3,797) 17,093 Other assets 40,638 (4,073) 36,565 32,961 (2,255) 30,706 Total assets Liabilities Deposits from banks 300,887 (80,061) 220,826 251,798 (47,508) 204,290 Deposits from customers 210,747 24 210,771 216,322 (1) 216,321 Financial liabilities held for trading 4,001 49 4,050 734 13 747 Funds from securities issued 51,359 193 51,552 41,522 109 41,631 Subordinated debt 34,852 - 34,852 26,910 - 26,910 Insurance technical provisions and pension plans 118,769 - 118,769 99,081 31 99,112 Other provisions 21,290 (243) 21,047 18,125 (198) 17,927 Current income tax liabilities 3,724 (370) 3,354 3,051 (292) 2,759 Deferred income tax liabilities 7,997 (4,905) 3,092 4,826 (2,579) 2,247 Other liabilities 54,830 6,697 61,527 42,967 7,794 50,761 Shareholders´ equity of controlling Non-controlling interest Total liabilities and shareholders´equity 1) Information presented herein consider amounts calculated pursuant to the accounting practices adopted in Brazil (BR GAAP), which are applicable to financial institutions and classified according to the presentation model determined by IFRS´s; 2) Adjustments from the consolidation process, reclassification between accounts and other effects from the adoption of IFRS´s; and 3) The loan and advances to customers’ portfolio is presented net of provision for impairment losses. See below, reconciliation of Shareholders’ Equity and Net Income for the 2012 and 2011 years: Reconciliation of Shareholders´Equity and Net Income - in R$ millions Adjustments Shareholders´ Equity Net Income Shareholders´ Equity Net Income 12/31/2012 12/31/2011 BR GAAP 1) Adjustment to the recoverable value of loans and advances 1,424 (581) 2,004 979 2) Business combination 583 (93) 676 519 3) Fair value adjustment of financial assets - equity instruments 357 - 166 - 4) Reversal of hedge accounting - 638 - (1,082) 5) Fair value adjustment of financial instruments in consolidated wholly-owned mutual funds - - 3,795 - Others 74 143 (346) (352) Deferred income tax and social contribution of IFRS adjustments (1,348) (197) (2,738) (134) IFRS - Attributable to the controlling shareholder Non-controlling shareholder 60 IFRS - Attributable to the controlling and non-controlling shareholder (1) The net income basis for the calculation of dividends and interest on capital paid to shareholders, is originally from BR GAAP, w hich w as released on January 28, 2013. Below is a description of the main changes from the adoption of IFRS: 1) Adjustment to the recoverable value of loans and advances Impairment of loans and advances were established based on the history of losses and other information about the clients of the organization at the balance sheet date and clear evidences that show losses had occurred after the initial recognition of the financial asset. 2) Business combinations Under IFRS, the identifiable assets and liabilities in business combinations and assets delivered as payment combinations were recognized at their fair value. Shares issued in the acquisition were recognized at their fair value on the date the control is transferred. 3) Fair value adjustment of financial assets – equity instruments The Organization does not have significant influence in the management of the investee, this shareholding will be designated as available-for sale and recorded at fair value on the date of transition to IFRS, the subsequent changes in fair value within Equity – “Other comprehensive income,” net of tax effects. 4) Reversal of hedge accounting These financial instruments were not designated as hedge instruments for IFRS purposes, and thus they were not treated as hedges for accounting purposes under IAS 39. Therefore, the amount recorded in equity under BR GAAP was reversed against retained earnings at the transition date. 5) Fair value adjustment of financial instruments in consolidated wholly-owned mutual funds In 2011, the Organization chose to classify these financial instruments in the available-for-sale category, according to the exemptions allowed in the transition to IFRS 1(R), since for the purposes of BR GAAP following Resolution CMN 3,181/04, the financial instruments included in the held-to-maturity category may be sold, provided that new securities of same nature are simultaneously acquired, with maturity longer than or equal to that of the securities sold. Thus, the fair value adjustment relating to these financial instruments will be recognized in Equity – “Other comprehensive income,” net of tax effects. From 2012, these assets were also reclassified in the consolidated financial statements prepared under BR GAAP according to the reclassification performed by the Insurance Group, due to the adoption of CPCs 38 and 40 and therefore, they are no longer considered as differences in accounting practices. Cidade de Deus, Osasco, S.P, March 28, 2013 Banco Bradesco S.A. Luiz Carlos Angelotti Managing Director and Investor Relations Officer Should you have any questions or require further information, please contact Mr. Paulo Faustino da Costa, phone 55 11 2178-6201, e-mail 4823.paulo@bradesco.com.br ; Mrs. Ivani Benazzi de Andrade, phone 5511 2178-6218, e-mail: 4823.ivani@bradesco.com.br or Mr. Carlos Tsuyoshi Yamashita, phone 55 11 2178-6204, e-mail: 4823.carlos@bradesco.com.br ”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 28, 2013 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
